t c memo united_states tax_court estate of sylvia gore deceased pamela powell personal representative petitioner v commissioner of internal revenue respondent docket no filed date paul r hodgson edith f moates and james e poe for petitioner elizabeth downs for respondent this opinion supplements our previously filed opinion in estate of gore v commissioner tcmemo_2007_169 supplemental memorandum opinion marvel judge petitioner and respondent filed computations for entry of decision under rule we must decide which party’s method of computation is appropriate in determining the amount of petitioner’s estate_tax deficiency background on date the court filed its opinion estate of gore v commissioner tcmemo_2007_169 in this estate_tax case and the related gift_tax case consolidated therewith estate of gore v commissioner docket no gift_tax case but withheld entry of decision so that the parties could submit computations under rule on september and respectively petitioner and respondent filed their computations for entry of decision in this estate_tax case because petitioner’s and respondent’s computations conflicted we scheduled a hearing on the unagreed rule_155_computations and ordered the parties to file statements detailing the items of disagreement and the reasons for the dispute on date petitioner filed a detailed statement of the items of disagreement petitioner contends that respondent’ sec_1 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the parties entered into an agreement resolving the computation of petitioner’s gift_tax liability and decision was entered in the gift_tax case on date rule computation raises a new issue because it eliminates the dollar_figure gift_tax deduction that respondent allowed in calculating the estate_tax deficiency he determined in the date estate_tax notice_of_deficiency petitioner argues that because respondent did not contest the gift_tax deduction before submitting his rule computation respondent’s attempt to disallow the gift_tax deduction raises a new issue which is prohibited by rule c accordingly petitioner’s rule computation begins with the deficiency set forth in the date estate_tax notice_of_deficiency dollar_figure from that amount petitioner subtracts the following credit allowed for taxes paid to oklahoma state as of statutory notice dollar_figure total state death_tax paid as of dollar_figure dollar_figure balance of state_death_tax_credit additional expense submitted to irs and accepted executors fee paid to pamela powell interest to oklahoma negotiated to one-half of billed amount dollar_figure dollar_figure dollar_figure total additional expenses without federal interest included dollar_figure tax on above amount pincite percent dollar_figure big_number balance on tax dollar_figure on date respondent filed his statement regarding the rule computation dispute respondent’s computation rule c provides that no argument will be heard upon or consideration given to the issues or matters disposed of by the court’s findings and conclusions or to any new issues reflects an increased deficiency over the amount determined in the estate_tax notice_of_deficiency because in calculating the estate_tax deficiency in the notice respondent claims he erroneously allowed a dollar_figure gift_tax deduction respondent argues that no gift_tax liability existed because decedent’s transfer of the marital fund assets to the gore family limited_partnership gflp was incomplete for gift_tax purposes respondent contends that in estate of gore v commissioner tcmemo_2007_169 we held that the alleged transfer did not constitute a gift because decedent did not relinquish control_over the marital fund assets in addition respondent argues that the decision in the gift_tax case which petitioner stipulated reflects that petitioner had no gift_tax deficiency and provides that all gift_tax payments be credited against petitioner’s estate_tax deficiency removing the gift_tax deduction from his computation and incorporating certain credits and deductions claimed by petitioner respondent determined an respondent apparently assumed that the gift_tax deficiency that was the subject of the gift_tax case would be sustained by this court and calculated the gift_tax deduction accordingly though the deduction has turned out to be erroneous at the time of its allowance it was consistent with respondent’s position in the gift_tax case it seems that respondent’s error if he committed any was in not taking an inconsistent_position in the estate_tax case to protect the revenue in his determination respondent found that petitioner had not substantiated the dollar_figure claimed as executor’s fees or dollar_figure of the dollar_figure petitioner claimed as death taxes paid continued estate_tax deficiency of dollar_figure respondent however limited the deficiency asserted in his rule computation to dollar_figure the amount determined in the estate_tax notice_of_deficiency on date we conducted a hearing on the rule computation issue counsel for both parties appeared and were heard at the hearing respondent’s counsel conceded deductions by petitioner for the dollar_figure in executor’s fees the additional dollar_figure in oklahoma estate_taxes and dollar_figure in attorney’s fees the only remaining issue is whether the erroneous gift_tax deduction allowed in the date estate_tax notice_of_deficiency should be included in the rule computation of petitioner’s estate_tax deficiency discussion under rule a after the court files its opinion determining the issues in a case the court may withhold its decision to allow the parties to submit computations of the correct amount of the taxpayer’s deficiency to be entered as the decision pursuant to the findings and conclusions of the court if the parties disagree on the amount of the deficiency to be entered as the decision either or both of them may file a computation of the deficiency they believe to be in accordance continued to the state of oklahoma with the findings and conclusions of the court at the court’s discretion the parties may then be given an opportunity to be heard in argument thereon and the court will determine the correct deficiency rule b however parties may not raise new issues or matters in their rule_155_computations see supra note see also rule c 287_us_308 the starting point for the computation is the notice_of_deficiency from which the parties compute the redetermined deficiency on the basis of matters agreed to by the parties or determined by the court see 91_tc_265 affd 875_f2d_377 2d cir petitioner contends that the issue regarding the gift_tax deduction is a new issue which respondent may not assert in his rule computation respondent concedes that he failed to recognize his computational error in the notice_of_deficiency and that he failed to plead an increased deficiency during litigation nevertheless respondent argues that the question of whether decedent’s transfer of the marital fund assets to gflp constituted a completed_transfer for gift_tax purposes was directly at issue in this estate_tax case and in the gift_tax case we agree with respondent while the notice_of_deficiency serves as a starting point for the rule computation the parties must compute the deficiency on the basis of the matters decided by the court see id petitioner cannot reasonably contend that the validity of the alleged transfer giving rise to the gift_tax deduction was not at issue at trial petitioner asserted various arguments relating to the transfer of assets to gflp but we ultimately held that decedent did not complete the transfer as claimed because the attempted transfer of the marital fund assets to gflp was not completed and did not constitute a gift a gift_tax liability attributable to the transfer of marital fund assets did not arise and no gift_tax deduction is warranted in the gift_tax case petitioner acknowledged this result by entering into an agreement recognizing that petitioner was not liable for any gift_tax deficiency and crediting all gift_taxes paid against petitioner’s estate_tax deficiency the allowance of a gift_tax deduction for dollar_figure would not reflect the findings of the court in this estate_tax case or result in a correct computation of petitioner’s estate_tax deficiency respondent’s computation incorporates the parties’ stipulations and the findings of the court and accounts for the appropriate credits and deductions claimed and substantiated by petitioner consequently we adopt respondent’s computation and conclude that petitioner’s estate_tax deficiency is dollar_figure to reflect the foregoing decision will be entered in accordance with respondent’s computation although respondent conceded several credits and expenditures at the date hearing that he did not include in his initial rule computation we note that whether or not respondent takes these additional expenses into account is irrelevant because the resulting estate_tax deficiency would still exceed dollar_figure
